Action by a trustee for a judicial settlement of its accounts. Order granting plaintiff-respondent’s motion and dropping appellant Franz von Kageneck as a party defendant, affirmed, with ten dollars costs and disbursements, payable to plaintiff-respondent by appellant Franz von Kageneck personally. No opinion. The foregoing decision makes it unnecessary to review the intermediate orders enumerated in appellant Franz von Kageneek’s notice of appeal Appeal from order denying motion of appellants Giulio von Kageneck and Ellin Yvonne von Kageneck to vacate appointment of guardian ad litem for said appellants dismissed, without costs. The guardian ad litem having resigned, the question is academic. The dismissal, however, is without prejudice to the right of the succeeding guardian ad litem, when appointed, to reopen the hearings before the referee and to take such steps as he may be advised are necessary to protect the rights and interests of *943the infants he represents. Lazansky, P. J., Hagarty, Carswell and Taylor, JJ., concur; Johnston, J., not voting. [See ante, p. 941.]